CHRISTIAN, Judge.
The offense is knowingly passing a forged instrument; the punishment, confinement in the penitentiary for two years.
The question involved in the appeal is the same as that discussed in the companion case of Alfred Cormier v. State, Opinion No. 21,138, this day delivered. (Page 139 of this volume). There we reversed the judgment after holding the following charge to be erroneous: “The instrument must purport to be the act of another and you are instructed that within the meaning of the word ‘another’ as herein used, are included any other person except N. S. Wittman.” The act involved in the forgery of the check appellant is alleged to have passed purportedly was the act of N. S. Wittman. The same charge appears in the record herein. It was timely and properly excepted to. We deem it unnecessary to do more than refer to the opinion in Cormier’s Case in making dispostion of the appeal herein.
The judgment is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.